t c memo united_states tax_court phillip vazzana and estate of yvonne vazzana deceased phillip vazzana executor petitioners v commissioner of internal revenue respondent joseph m valenza and mildred valenza petitioners v commissioner of internal revenue respondent docket nos filed date ira m burman and richard l manning for petitioners rogelio a villageliu and david s weiner for respondent memorandum findings_of_fact and opinion foley judge respondent determined the following deficiencies in and additions to petitioners' federal income taxes phillip vazzana and estate of yvonne vazzana docket no additions to tax_year deficiency sec_6653 sec_6653 sec_6661 sec_6663 dollar_figure dollar_figure dollar_figure dollar_figure -- big_number -- -- -- dollar_figure joseph m valenza and mildred valenza docket no year deficiency sec_6653 sec_6653 sec_6661 sec_6663 additions to tax dollar_figure dollar_figure dollar_figure dollar_figure -- big_number -- -- -- dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are as follows the extent to which petitioners underreported the gross_receipts of valenza vazzana construction co v v we hold that they underreported such receipts by dollar_figure for and dollar_figure for whether petitioners have substantiated certain v v expenditures we hold that they have to the extent provided below whether petitioners are each entitled to a depreciation deduction relating to their rental property we hold that they are not whether phillip vazzana and estate of yvonne vazzana correctly reported a capital_gain they recognized on the sale of a house we hold that they did not whether joseph m valenza and mildred valenza are entitled to deduct dollar_figure of business_expenses we hold that they are not whether petitioners are liable for additions to tax for fraud we hold that they are to the extent provided below whether petitioners are liable for additions to tax for negligence we hold that they are to the extent provided below whether petitioners are liable for additions to tax for substantial understatements of income_tax we hold that they are to the extent provided below whether assessment and collection of the deficiencies and additions to tax are barred by expiration of the statutory period of limitations we hold that they are not findings_of_fact some of the facts have been stipulated and are so found at the time they filed their respective petitions phillip vazzana resided in lockport illinois and joseph and mildred valenza resided in burr ridge illinois during the years in issue messrs vazzana and valenza each owned a 50-percent interest in v v an illinois general_partnership located in chicago illinois v v constructed and remodeled commercial and residential property it maintained a bank account at lakeside bank messrs vazzana and valenza did not deposit all of v v's gross_receipts into v v's bank account instead they cashed a substantial number of customer checks at other neighborhood banks on its and forms u s partnership return of income v v reported gross_receipts of dollar_figure and dollar_figure respectively the returns were prepared by v v's accountants barbara charal and michael j baumhart messrs vazzana and valenza knew that their accountants calculated v v's gross_receipts by totaling the deposits in v v's account and that the cashed checks would not be reported on v v's income_tax returns in early respondent audited v v's returns and revenue_agent john lee was assigned to the case mr lee asked messrs vazzana and valenza to provide records of v v's income and customer accounts they failed to cooperate with mr lee so he summoned v v's bank records and obtained information directly from v v's customers based on these documents mr lee determined that v v underreported its gross_receipts by dollar_figure for and dollar_figure for messrs vazzana and valenza each owned a one-half interest in rental property valued at dollar_figure the building was previously owned by shield development corp sdc a company in which messrs vazzana and valenza were stockholders in sdc liquidated and distributed the property to messrs vazzana and valenza during and they each received unreported gross_receipts from the property of dollar_figure and dollar_figure respectively in mr and mrs vazzana sold a house they had constructed on their joint federal_income_tax return they reported the dollar_figure realized on the sale a cost_basis of dollar_figure and a capital_gain of dollar_figure the vazzanas filed their and federal_income_tax returns on date and date respectively and reported adjusted_gross_income of dollar_figure for and dollar_figure for the valenzas filed their and federal_income_tax returns on date and date respectively and reported adjusted_gross_income of dollar_figure for and dollar_figure for on date petitioners executed form sec_872 extending the time for assessment of their taxes to date on date respondent issued notices of deficiency to petitioners i unreported v v gross_receipts opinion petitioners have conceded that they underreported v v's gross_receipts by dollar_figure for and dollar_figure for respondent however contends that v v received additional unreported gross_receipts of dollar_figure for and dollar_figure for respondent's additional gross_receipts computation was based in part on documents ie customer contracts and illegible checks which were not probative evidence that v v received income as a result respondent's computation overstated v v's gross_receipts by dollar_figure for and dollar_figure for accordingly we hold that messrs vazzana and valenza underreported v v's gross_receipts by dollar_figure for and dollar_figure for ii v v expenses petitioners contend that v v made substantial cash expenditures to subcontractors for which they did not claim deductions specifically they contend that v v paid j b johnson a handyman dollar_figure in and dollar_figure in petitioners have failed however to provide any documentation to establish that v v paid mr johnson such funds mr johnson's testimony was contradictory and unpersuasive he first stated that he had received the income and reported it on his tax returns he later stated that he did not report the income had no records of receiving such income and may not have received the amounts petitioners contend v v paid him petitioners contend that v v paid frank schmitt a carpenter dollar_figure in and dollar_figure in mr schmitt testified that he received these amounts and reported them as income on his federal_income_tax returns petitioners provided copies of mr schmitt's tax returns and respondent does not dispute their authenticity v v issued forms stating that it paid mr schmitt dollar_figure in and dollar_figure in mr schmitt explained that v v reported on the forms only the payments made by check not cash as a result we conclude that v v made cash payments to mr schmitt of dollar_figure in and dollar_figure in petitioners have failed however to establish the amount of any other cash expenditures that v v made to subcontractors iii depreciation deduction for rental property petitioners contend that for they are each entitled to a depreciation deduction of dollar_figure for their rental property respondent contends that petitioners have failed to establish their basis in the property we agree accordingly we hold that petitioners are not entitled to the depreciation_deductions iv the capital_gain from the sale of the house on their joint federal_income_tax returns mr and mrs vazzana reported dollar_figure realized from the sale of a house a basis of dollar_figure and a capital_gain of dollar_figure respondent contends that their basis should be limited to dollar_figure and that their gain should be dollar_figure the vazzanas have established ie through testimony checks and invoices however that their basis was dollar_figure accordingly we hold that the vazzanas recognized a capital_gain of dollar_figure on the sale of their house v unreimbursed business_expense deduction on their joint federal_income_tax returns mr and mrs valenza claimed a dollar_figure itemized_deduction for unreimbursed business_expenses we hold that petitioners are not entitled to this deduction because they have failed to present any evidence relating to this issue vi additions to tax for fraud respondent determined that petitioners pursuant to sec_6653 and sec_6663 were liable for additions to tax for fraud sec_6653 applicable to petitioners' returns and sec_6663 applicable to petitioners' returns provide for additions to tax equal to percent of the portion of the underpayment_of_tax that is attributable to fraud if respondent establishes that any portion of an underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud except to the extent petitioners establish otherwise sec_6653 sec_6663 to prove fraud respondent must establish by clear_and_convincing evidence that for each year in issue an underpayment_of_tax exists and that some portion of the underpayment is due to fraud sec_7454 rule b 92_tc_661 a underpayment petitioners have conceded that they failed to report significant amounts of income that they received from v v and their rental property in addition they have failed to establish that such amounts are offset by unreported expenses therefore we conclude that respondent has presented sufficient evidence that petitioners underpaid their taxes for the years in issue b fraudulent intent to prove fraud respondent must establish that petitioners intended to evade taxes through conduct designed to conceal mislead or otherwise prevent the collection_of_taxes 80_tc_1111 fraudulent intent is not to be imputed or presumed but may be established by circumstantial evidence and reasonable inferences drawn from the facts 317_us_492 petzoldt v commissioner supra 79_tc_995 affd 748_f2d_331 6th cir the mere existence of deficiencies in tax_liability does not establish fraud 53_tc_96 exceedingly large unexplained discrepancies between a taxpayer's actual income and reported income however do evidence fraud 56_tc_213 respondent has provided sufficient evidence that petitioners failed to report v v gross_receipts of dollar_figure for and dollar_figure for this underreporting resulted from messrs vazzana and valenza cashing a substantial number of v v customer checks rather than depositing them into v v's account messrs vazzana and valenza knew that their accountants calculated v v's gross_receipts by adding the deposits in v v's account and that the cashed checks would not be reported on v v's income_tax returns messrs vazzana and valenza contend that they used the cash proceeds to pay for unreported v v expenses and that the unreported receipts and expenses netted out respondent however has established that with the exception of the cash payments to mr schmitt ie dollar_figure in and dollar_figure in messrs vazzana and valenza did not substantiate any unreported cash expenditures therefore we reject their contention messrs vazzana and valenza concede that they each failed to report gross_receipts from their rental property of dollar_figure for and dollar_figure for they have offered no explanation for their failure to report this income accordingly we hold that the portions of the deficiencies relating to v v's gross_receipts and the rental property were due to fraud and that messrs vazzana and valenza are liable for the additions to tax for fraud relating to such portions respondent however has not established that mrs vazzana and mrs valenza acted with fraudulent intent as a result mrs valenza and mrs vazzana's estate are not liable for the additions to tax for fraud see sec_6653 sec_6663 petitioners have established that the remaining portions of the deficiencies did not result from their fraudulent intent vii additions to tax for negligence respondent determined that petitioners pursuant to sec_6653 are liable for additions to tax for negligence for petitioners concede that they were negligent accordingly we hold petitioners liable for the negligence additions to tax relating to the portions of the deficiencies that are not attributable to fraud see sec_6653 viii additions to tax for substantial_understatement respondent determined that petitioners were liable pursuant to sec_6661 for additions to tax for substantial understatements relating to sec_6661 provides that if there is a substantial_understatement_of_income_tax there shall be added to the tax an amount equal to percent of the amount of any underpayment attributable to such understatement sec_6661 an understatement is the difference between the amount of tax required to be shown on the return and the amount of tax actually shown on the return sec_6661 an understatement is substantial if it exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on the return sec_6661 the understatement is reduced however to the extent that it is based on substantial_authority or adequately disclosed in the return sec_6661 petitioners have failed to establish that their understatements in tax were based on substantial_authority or adequately disclosed accordingly if the recomputed deficiencies satisfy the statutory_percentage or amount petitioners will be liable for such additions to tax see eg 105_tc_324 ix period of limitations petitioners contend that assessment and collection of the deficiencies and additions to tax are barred by expiration of the statutory period of limitations we disagree where returns are filed fraudulently with the intent to evade tax the tax may be assessed at any time sec_6501 accordingly we hold that assessment and collection are not barred all other contentions raised by the parties are either irrelevant or without merit to reflect the foregoing decisions will be entered under rule
